J-S12014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TAMIKA CAMPFIELD                         :
                                          :
                   Appellant              :   No. 2155 EDA 2020

      Appeal from the Judgment of Sentence Entered October 27, 2020
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0007269-2018


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED MAY 25, 2022

      Appellant, Tamika Campfield, appeals from the judgment of sentence of

one year probation, imposed after a jury convicted her of possessing an

instrument of crime (“PIC”), 18 Pa.C.S. § 907(a). On appeal, Appellant solely

challenges the sufficiency of the evidence to sustain her conviction.      After

careful review, we affirm.

      The trial court summarized the facts of Appellant’s case, as follows:

      The Complainant, Thurlonda Cogdell (“Ms. Cogdell”), testified
      that, on August 16, 2018, she pulled her car onto the block where
      she lives, parked her car, and, got out. (N.T.[,] 3/3/20[, at] 28-
      29.) After Ms. Cogdell got out of her car, Appellant began yelling
      “very aggressively” at her. (Id.) Ms. Cogdell told Appellant not
      to speak to her in that manner. (Id.) Then[,] Appellant’s
      boyfriend, Jerry Johnson (“Mr. Johnson”), had words with Ms.
      Cogdell. (Id. [at] 29[.]) Mr. Johnson followed Ms. Cogdell
      towards her house threatening to blow it up. (Id. [at] 31-32.)
      Ms. Cogdell went into her house and called her sister because she
      was “scared to death.” (Id. [at] 32.)
J-S12014-22


     Approximately twenty (20) to thirty (30) minutes later, Ms.
     Cogdell was sitting on the top step of her porch when Appellant,
     an older woman, a young lady, and Mr. Johnson approached her.
     (Id. [at] 32-34.) Appellant was wielding a brown wooden baseball
     bat and gestured as if she was going to hit Ms. Cogdell with it.8
     (Id.) Then the younger lady hit Ms. Cogdell in the face, and they
     began to tussle. (Id. [at] 34.) Appellant, the older lady, and Mr.
     Johnson aggressively pushed Ms. Cogdell to the ground. (Id.)
     While Ms. Cogdell was on the ground, Appellant hit her in the leg
     with the baseball bat. (Id. [at] 35.)
        8 Mr. Johnson[,] who was called to testify by Appellant, also
        testified that Appellant brought a baseball bat out of his
        house but claimed she only stood on his porch with it. (Id.
        [at] 87-88 and 90.)

     After Appellant hit Ms. Cogdell in the leg with the baseball bat, Mr.
     Johnson took money from Ms. Cogdell. (Id.) Ms. Cogdell tried to
     stand up but instantly collapsed. (Id.) She tried to stand up again
     and fell again. (Id.) Ms. Cogdell crawled back into her house and
     called her sister. (Id.)

     After Ms. Cogdell’s sister arrived, they called the police. (Id.)
     When police arrive, Ms. Cogdell told police what happened. (Id.
     [at] 36.) Thereafter, Ms. Cogdell was taken to the hospital by her
     sister. (Id.) After Ms. Cogdell was released from the hospital,
     she went back to the police district and was told to come back
     another day. (Id.) Ms. Cogdell returned to the police district on
     August 20, 2018. (Id.)

     A day or two after the attack, Ms. Cogdell went to Presbyterian
     [H]ospital because of the swelling and instability in her leg. (Id.
     [at] 39.) Thereafter, Ms. Cogdell went to Pennsylvania [H]ospital
     and met with an orthopedic doctor who told her she had a
     complete tear through the ACL that required a high tibial
     osteotomy and a reconstruction of her ACL. (Id.) Ms. Cogdell
     was in the hospital for about four days after the surgery and
     requires more surgery to remove two metal plates. (Id. [at] 39-
     40.)

Trial Court Opinion (“TCO”), 11/24/21, at 2-3.

     Based on these facts, Appellant was charged with PIC, as well as

aggravated assault, conspiracy, simple assault, recklessly endangering


                                     -2-
J-S12014-22



another person (REAP), robbery, and theft by unlawful taking.            At the

conclusion of her jury trial on March 4, 2020, she was convicted of PIC, but

acquitted of aggravated assault, conspiracy, simple assault, and REAP. The

charges of robbery and theft by unlawful taking were nolle prossed. “After

the jury returned its verdict, Appellant made a Motion Notwithstanding the

Verdict ‘because [the jury] found [Appellant] not guilty of the underlying

crimes.’” Id. at 1 (citing N.T., 3/4/20, at 41). The court denied that motion,

and Appellant’s case proceeded to sentencing on November 4, 2020. On that

date, the court imposed one year of probation for Appellant’s PIC conviction.

      Appellant filed a timely notice of appeal, and she also complied with the

trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.      The court filed its Rule 1925(a) opinion on

November 24, 2021. Herein, Appellant states one issue for our review:

      1. Whether the evidence introduced at trial and all reasonable
      inferences derived from the evidentiary record, viewed in the light
      most favorable to the Commonwealth as verdict winner, is
      sufficient to establish all elements of [PIC] … beyond a reasonable
      doubt?

Appellant’s Brief at 6.

      To begin, we note our standard of review of a challenge to the sufficiency

of the evidence:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
      133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact

                                     -3-
J-S12014-22


      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Regarding a challenge to the sufficiency of the evidence to sustain a

conviction for PIC, this Court has explained:

            To convict an individual of PIC, “the Commonwealth has the
      burden of proving two elements: (1) possession of an object that
      is an instrument of crime and (2) intent to use the object for a
      criminal purpose.” In the Interest of A.V., 48 A.3d 1251, 1253
      (Pa. Super. 2012); see also 18 Pa.C.S. § 907(a). “[T]he actor’s
      criminal purpose … provides the touchstone of his liability” for
      the PIC offense, and “[s]uch purpose may be inferred from the
      circumstances surrounding the possession.” Commonwealth v.
      Andrews, … 768 A.2d 309, 317-18 ([Pa.] 2001) (citation
      omitted). Criminal intent to support a PIC conviction cannot be
      inferred where the defendant used the instrument solely for self-
      defense. In the Interest of A.C., 763 A.2d 889, 891 (Pa. Super.
      2000); see also Commonwealth v. Watson, … 431 A.2d 949,
      953 ([Pa.] 1981) (reversing conviction for possession of a
      concealed weapon, 18 Pa.C.S. § 907(b), where the Court
      determined that the defendant committed the underlying killing in
      self-defense).

Commonwealth v. Brockington, 230 A.3d 1209, 1213 (Pa. Super. 2020).

      Here, Appellant contends that the evidence was insufficient to prove the

elements of PIC because “[c]riminal intent to support a PIC conviction cannot

be inferred where the defendant used the instrument solely for self-defense.”

Appellant’s Brief at 15 n.9 (citing, inter alia, In the Interest of A.C., 763

A.2d 889, 891 (Pa. Super. 2000)). Appellant elaborates that, in this case,

      the jury was free to believe either that (i) [Appellant] remained
      on the porch while holding the bat, possibly in self-defense mode,
      or (ii) she attacked the victim in question. Apparently, they
      concluded that she did not so attack the victim when they

                                     -4-
J-S12014-22


      rendered a not guilty verdict for aggravated assault, conspiracy,
      simple assault, and [REAP]. Given these facts, and inferences to
      be drawn therefrom, no reasonable or rational fact[-]finder could
      have voted to convict on the PIC charge in question.

Id. at 15-16 (unnecessary capitalization, punctuation, and footnotes omitted).

      Appellant’s argument is unconvincing. Initially, she did not explain what

evidence she presented to show that she acted in self-defense, or argue how

the Commonwealth failed to disprove her assertion of self-defense. Instead,

Appellant solely asks us to speculate that the jury’s acquittals must mean that

they found she acted in self-defense.    However, as the trial court astutely

observes,

      [i]t does not matter that the [j]ury acquitted Appellant of the
      remaining charges [except for PIC]. “Federal and Pennsylvania
      courts alike have long recognized that [j]ury acquittals may not
      be interpreted as specific factual findings with regard to the
      evidence, as an acquittal does not definitively establish that the
      [j]ury was not convinced of a defendant’s guilt. Rather, it has
      been the understanding of federal courts as well as the courts of
      this Commonwealth that an acquittal may merely show lenity on
      the [j]ury’s behalf, or that ‘the verdict may have been the result
      of compromise, or of a mistake on the part of the [j]ury.’”
      Com[monwealth] v. Moore, 103 A.3d 1240, 1246 ([Pa.] 2014)
      (citing United States v. Dunn, 284 U.S. 390, 394 (1932)[)].
      Here, the [j]ury’s decision to acquit Appellant of the other charges
      could have been a reflection of the [j]ury[’s] showing Appellant
      mercy or leniency[,] or simply a mistake. Regardless, speculation
      into the rationale employed by the [j]ury to arrive at its acquittal
      is inappropriate.     “[T]he United States Supreme Court has
      instructed that courts may not make factual findings regarding
      [j]ury acquittals and, thus, cannot ‘upset’ verdicts by ‘speculation
      or inquiry into such matters.’” Moore[, 103 A.3d] at [1246]
      (citing Dunn[, 284 U.S.] at 394). In Moore, the Pennsylvania
      Supreme Court noted that it has “rejected the notion that an
      acquittal may be interpreted as a specific finding of innocence,[”]
      and noted, [“]consistent with Dunn, that ‘[t]he most that can be
      said in such cases is that the verdict shows that either in the
      acquittal or the conviction[,] the [j]ury did not speak their real

                                     -5-
J-S12014-22


     conclusions, but that does not show that they were not convinced
     of the defendant’s guilt.’” Id. at [1247] (citations omitted). The
     Pennsylvania Supreme Court has consistently embraced “the
     principle that juries may reach inconsistent verdicts, along with its
     corollary that we may not interpret a [j]ury acquittal as a specific
     factual finding with regard to the evidence.” Id. at [1247] (citing
     Commonwealth v. (John) Reed, … 326 A.2d 356, 358 n. 2
     ([Pa.] 1974) (logical inconsistency in [the] defendant’s conviction
     of second-degree murder and aggravated robbery and acquittal of
     conspiracy did not justify a reversal); Commonwealth v.
     Strand, … 347 A.2d 675, 676 ([Pa.] 1975) (upholding [the]
     defendant’s second-degree murder conviction for shooting and
     killing her victim despite the fact that she was acquitted of all
     VUFA charges associated with her use of that firearm);
     Commonwealth v. Tallon, 387 A.2d 77, 82-83 ([Pa.] 1978)
     (opinion in support of affirmance) (upholding [the] defendant’s
     voluntary manslaughter and robbery convictions even though the
     defendant was acquitted of felony murder); Commonwealth v.
     Gravely, … 404 A.2d 1296, 1301 ([Pa.] 1979) (plurality)
     (declining to reverse [the] defendant’s second-degree murder
     conviction, which [the] defendant claimed was inconsistent with
     [j]ury’s inability to reach a verdict with respect to his rape charge,
     based upon longstanding principle permitting inconsistent
     verdicts); [Commonwealth v.] Campbell, 651 A.2d [1096,]
     1101 [(Pa. 1994)] (applying Dunn and Powell to approve
     inconsistent verdicts reached as to multiple defendants charged
     with conspiracy in a joint trial); Commonwealth v. Weston, …
     749 A.2d 458, 463 ([Pa.] 2000) (concluding that, where [the]
     defendant asserted he acted in self-defense and was convicted of
     voluntary manslaughter rather than murder, the defendant’s
     voluntary manslaughter conviction did not negate the criminal
     intent necessary to sustain his PIC conviction). More recently, the
     Pennsylvania Supreme Court “held that the defendant’s robbery
     acquittal did not necessitate vacating his second-degree murder
     conviction, despite the fact that the verdicts appeared
     inconsistent, reaffirming ‘the longstanding and well-established
     principle that consistency in a verdict is not required’ and [its]
     refusal ‘to speculate upon the nature of the [j]ury’s
     deliberations.’”       Moore[, 103 A.3d at [1247] (citing
     Com[monwealth] v. Miller, 35 A.3d 1206[,] 1213 ([Pa.]
     2012))[.]

     Accordingly, relying upon the long-standing and well-established
     principle that consistency in a verdict is not required, Appellant’s


                                     -6-
J-S12014-22


      acquittal of the [a]ggravated [a]ssault, [c]onspiracy, [simple
      a]ssault, and [REAP] charges does not necessitate vacatur of the
      [PIC] conviction.

TCO at 6-8.

      We agree with the trial court’s reasoning. Thus, we reject Appellant’s

speculative argument that the jury’s acquitting her on all charges except PIC

means that it found she acted in self-defense. We also concur with the court’s

conclusion that the evidence was sufficient to establish the elements of PIC.

Namely,

      [a]fter Appellant got into a verbal altercation with Ms. Cogdell,
      Appellant retrieved a wooden baseball bat from her boyfriend’s
      house. Appellant approached Ms. Cogdell with the baseball bat,
      her boyfriend, and[] two other women, while gesturing as if she
      was going to hit Ms. Cogdell with it. While Ms. Cogdell was on the
      ground being attacked by the younger woman, Appellant hit her
      in the leg with the baseball bat.

Id. at 5 (citations to the record omitted). This evidence proved that Appellant

possessed the bat with the intent to use it for a criminal purpose, thus

constituting PIC. See Commonwealth v. Magliocco, 806 A.2d 1280, 1282-

85 (Pa. Super. 2002) (concluding that Magliocco committed PIC when he

swung a baseball bat over his head while threatening to kill the victims).

      Judgment of sentence affirmed.




                                     -7-
J-S12014-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2022




                          -8-